GIBBONS, Circuit Judge, dissenting:
I join in Judge Weis’ opinion setting forth the legal standards applicable by virtue of the fourteenth amendment to the involuntary imposition of medical treatment by persons acting under color of state law. Unlike Judge Weis, however, I dissent from the judgment insofar as it modifies the preliminary injunction which was entered by the trial court. The reasons for my dissent are set out in the opinion which I filed when the case was first considered by the full court. See Rennie v. Klein, 653 F.2d 836, 865-70 (3d Cir.1981) (in banc), Gibbons, J., dissenting. They need not be repeated. I would affirm the district court in all respects.